Exhibit 10.18

 

PERFORMANCE

RESTRICTED STOCK AWARD AGREEMENT
UNDER NORTHEAST BANCORP amended and restated
2010 STOCK OPTION AND INCENTIVE PLAN

 

 

Name of Grantee:

Richard Wayne

 

 

 

 

Type of Stock:

Voting Common Stock

 

 

 

 

No. of Shares:

50,000

 

 

 

 

Grant Date:

August 25, 2016

 

 

 

Pursuant to the Northeast Bancorp Amended and Restated 2010 Stock Option and
Incentive Plan (the “Plan”) as amended through the date hereof, Northeast
Bancorp (the “Company”) hereby grants a Restricted Stock Award (an “Award”) to
the Grantee named above. Upon acceptance of this Award, the Grantee shall
receive the number of shares of Voting Common Stock of the Company specified
above, subject to the restrictions and conditions set forth herein and in the
Plan. The Company acknowledges the receipt from the Grantee of consideration
with respect to the par value of the Stock in the form of cash, past or future
services rendered to the Company by the Grantee or such other form of
consideration as is acceptable to the Administrator.

 

1.     Award. The shares of Restricted Stock awarded hereunder shall be issued
and held by the Company’s transfer agent in book entry form, and the Grantee’s
name shall be entered as the stockholder of record on the books of the Company.
Thereupon, the Grantee shall have all the rights of a stockholder with respect
to such shares, including voting and dividend rights, subject, however, to the
restrictions and conditions specified below. The Grantee shall (i) sign and
deliver to the Company a copy of this Award Agreement and (ii) deliver to the
Company a stock power endorsed in blank.

 

2.     Restrictions and Conditions.

 

(a)     Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.

 

(b)     Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

 

(c)     Except as otherwise set forth below or as described in Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries is voluntarily or
involuntarily terminated for any reason prior to vesting of shares of Restricted
Stock granted herein, all shares of Restricted Stock shall immediately and
automatically be forfeited and returned to the Company. The Administrator’s
determination of the reason for termination of the Grantee’s employment shall be
conclusive and binding on the Grantee and his or her representatives or
legatees.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Vesting of Restricted Stock. The restrictions and conditions in
Paragraph 2 of this Agreement shall lapse based on the Company’s performance
during the period beginning on July 1, 2016 and ending on June 30, 2019 (the
“Cumulative Measurement Period”), and during each fiscal year during the
Cumulative Measurement Period (each, an “Annual Measurement Period,” and each of
the Cumulative Measurement Period and each Annual Measurement Period shall be
referred to herein as a “Measurement Period”). The Shares of Restricted Stock
shall vest if, and only to the extent that, the Company achieves the performance
targets described on Exhibit A.

 

The number of shares of Restricted Stock set forth above (the “Target Award”)
represents the number of shares of Restricted Stock that will vest if the
Company achieves target levels of performance, and the actual number of shares
of Restricted Stock that may vest could be lower than the Target Award and could
be zero. The Grantee shall forfeit any portion of the Target Award that does not
vest upon the conclusion of the applicable performance period.

 

4.     Dividends. Dividends on shares of Restricted Stock shall be accumulated
and shall be subject to restrictions, conditions and risk of forfeiture to the
same extent as the shares of Restricted Stock granted hereunder. Such
accumulated dividends shall be distributed and paid to the Grantee at such time
and only to the extent that the Shares subject to this Award shall vest in
accordance with Section 3 and Exhibit A hereof.

 

5.     Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

 

6.     Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

 

7.     Tax Withholding. The Grantee shall, not later than the date as of which
the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. Except in the case where an
election is made pursuant to Paragraph 8 below, the Grantee may elect to have
the minimum required tax withholding obligation satisfied, in whole or in part,
by authorizing the Company to withhold from shares of Stock to be issued a
number of shares of Stock with an aggregate Fair Market Value that would satisfy
the minimum withholding amount due..

 

8.     Election Under Section 83(b). The Grantee and the Company hereby agree
that the Grantee may, within 30 days following the Grant Date of this Award,
file with the Internal Revenue Service and the Company an election under Section
83(b) of the Internal Revenue Code. In the event the Grantee makes such an
election, he or she agrees to provide a copy of the election to the Company. The
Grantee acknowledges that he or she is responsible for obtaining the advice of
his or her tax advisors with regard to the Section 83(b) election and that he or
she is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with regard to such
election.

 

 
2

--------------------------------------------------------------------------------

 

 

9.     No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.

 

10.     Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

 

11.     Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.

 

12.     Notices. Notices hereunder shall be mailed or delivered to the Company
at its principal place of business and shall be mailed or delivered to the
Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

 

[REMAINDER OF PAGE INTENTIONAL LEFT BLANK]

 

 
3

--------------------------------------------------------------------------------

 

 

 

NORTHEAST BANCORP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Glauber 

 

 

 

Name: Robert Glauber

 

 

 

Title: Chairman of the Board of Directors

 

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

August 25, 2016 

  /s/ Richard Wayne 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

                Grantee’s name and address:                                

 

 

 

4